Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	This office action has been issued in response to amendment filed on 01/06/2021.   Claims 1-9 are pending, of which claims, of which claim 1 is in independent form.  Accordingly, this action has been made FINAL.
Status of Claims
3.	Claims 1-9 are pending, of which claims, of which claim 1 is in independent form.
			The Office's Note:
4.	The Office has cited particular paragraphs / columns and line numbers in the reference(s) applied to the claims above for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim(s), other passages and figures may apply as well. It is respectfully requested from the Applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the cited passages as taught by the prior art or relied upon by the Examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


5.	Claim 1-9 rejected under 35 U.S.C. 103 as being obvious over Ozturk et al.(US 20170097819, herein after Ozturk), in view of Asselin et al. (US 20140201727, herein after Asselin) and further in view of Ohama et al. (US 20110179406, herein after Ohama).
Claim 1 is rejected, Ozturk teaches a firmware updating method, adapted to a data storage device, the data storage device comprising a non-volatile memory and a controller, the non-volatile memory comprising a plurality of blocks, and both a first block and a second block in the blocks storing a code segment of an old version firmware, the firmware updating method comprising following steps of (Ozturk, US 20170097819, fig. 1, component 126 – NV Memory Array, component 138 – Primary FW, component 140 – Secondary FW and paragraph [0030], The NV memory array 126 can be based on any non-volatile storage media, including flash memory, magnetic random access memory (MRAM), Resistive Random Access Memory (RRAM), or Phase Change Memory (PCM), amongst others. The NV memory array 126 can have a solid state file system area 130, which can include a primary file system 132, and a secondary file system 134. The NV memory array 126 can also have a system area 136, which can hold a primary firmware 138, a secondary firmware location 140, and a factory firmware 142.): 
receiving an update image file required for updating the data storage device by the controller, and writing the update image file to a third block in the blocks, wherein the update image file comprises the code segment of a new version firmware and a conversion formula segment related to the code segment of the old version firmware (Ozturk, fig. 2, component 220 – Operating FW Executable, component 224 – Programming Logic and paragraph [0038-0039], The operating FW update 210 can include an operating FW update 220, a core affinity information block 222, and a programming logic 224. Each of which can be linked to the operating FW update 210 by their verification key related to the write buffer command header 204. By relating the component parts of the operating FW update 210 and the SSFS update 212, the device processor 110 of FIG. 1 can verify their correctness in the product image 206 once they are installed in the NV memory array 126 of FIG. 1.); 
obtaining the conversion formula segment from the update image file by the controller (Ozturk , paragraph [0049-0050], The flow chart proceeds to an activation of new image block 316. The activation of new image block 316 causes the command core 110 to copy the operating FW executable 220 into the TCM 113 and the programming logic 224 into the TCM reserved 114. The command core 110 can start executing the programming logic 224 in the TCM reserved 114. If a power failure were to occur at this point, the boot ROM 116 of FIG. 1 would force a reload of the operating FW 115 from the primary FW 138 in the system area 136 of the NV memory array 126 without any problems.  Paragraph [0039], It has been discovered that the write buffer command 201 can provide a transfer verification on-the-fly, as well as a compatibility signature within the operating FW executable 220 and the SSFS update 212. The inclusion of the programming logic 224 as part of the operating FW update 210, can deliver the firmware update strategy along with the operating FW executable 220 that is to be updated.), and
obtaining the code segment of the new version firmware from the update image file by the controller, and copying the code segment of the new version firmware to a fourth block in the blocks (Ozturk , paragraph [0049-0050], The flow chart proceeds to an activation of new image block 316. The activation of new image block 316 causes the command core 110 to copy the operating FW executable 220 into the TCM 113 and the programming logic 224 into the TCM reserved 114. The command core 110 can start executing the programming logic 224 in the TCM reserved 114. If a power failure were to occur at this point, the boot ROM 116 of FIG. 1 would force a reload of the operating FW 115 from the primary FW 138 in the system area 136 of the NV memory array 126 without any problems.); and 
copying the fourth block to replace the second block by the controller, and copying the fourth block to replace the first block by the controller(Ozturk, paragraph [0051], The flow chart proceeds to a save core FW in primary slot block 320. The command core 110 can now copy the operating FW executable 220 from the product image 206 into the primary FW 138 in order to replace the operating FW 115 with the new FW. If a power failure to occur at this point, the boot ROM 116 would load the updated FW into the TCM 113. If an error is detected in the updated firmware, the boot ROM 116 would then access the secondary FS 134 for the compatible copy of the SSFS. The recovery from the exception encountered by the boot ROM 116 would be to copy the secondary FS 134 into the primary FS 132. If no power failure does The flow chart proceeds to a sync-up backup file system from primary file system block 404. The command core 110 has loaded the operating FW executable 220 of FIG. 2 from the operating FW update 210 of FIG. 2 into the secondary FW location 140 of FIG. 1. At this point if a power loss did occur, the device processor 110 would boot with the existing version of the operating FW 115 and its matching primary FS 132. The command core 110 can update the secondary FS 134 by copying the primary FS 132 into it. This is done to make sure the secondary FS 134 is up to date.).  
Ozturk does not explicitly teach
generating a second parameter table according to the conversion formula segment and a first parameter table, wherein the first parameter table stores the parameters required for the operation of the code segment of the old version firmware, and the second parameter table stores the parameters required for the operation of the code segment of the new version firmware 
However, Asselin teaches
generating a second parameter table according to the conversion formula segment and a first parameter table, wherein the first parameter table stores the parameters required for the operation of the code segment of the old version firmware, and the second parameter table stores the parameters required for the operation of the code segment of the new version firmware (Asselin, US 20140201727, paragraph FIG. 3 is a diagram of firmware compatibility metadata 24 in the form of a matrix or table. The illustrated metadata is only for a particular product, PRODUCT XYZ. The columns provide data corresponding to a candidate firmware version and the rows provide data corresponding to a current firmware version. When a candidate firmware version has been identified, such as by downloading the candidate version to the flash utility, and a current firmware version is also known to the flash utility, the cell at the intersection of the corresponding column and row will provide the available compatibility data, if any. For example, an upgrade to version G (column G) from a current version A (row A) yields an "X" at point 26, which indicates that the candidate G is incompatible with current version A. As another example, back-leveling from a current version G (row G) to version F (column F) is shown at point 27 to be compatible (shown as a " "), but back-leveling further to version E (column E) is shown at point 28 to be unknown (the cell is blank) and back-leveling to version D (column D) is shown at point 29 to be incompatible.  Paragraph [0031], In yet another example, the metadata 24 is used to identify a path from one version to another version. If the current version of the firmware is version C (row C) and the user has caused the flash utility to download a candidate firmware version G (column G), the cell at point 32 shows that compatibility is unknown. The flash utility would preferred not to use, and may prevent use of, a firmware version with an unknown compatibility. However, the metadata 24 shows at point 34 that candidate version F (column F) is compatible with current version C (column C), and that after version F becomes the current version (row F) then the candidate version G (column G) is known to be compatible (see point 36). 
It would have obvious to one having ordinary skill in the art before the effecting filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filling date of the claimed invention would have been motivated to incorporate Asselin into Ozturk invention to prevent installation of a candidate firmware image if the updated firmware compatibility metadata indicates that the candidate firmware image is incompatible with the current firmware image as suggested by Asselin (See abstract and summary).
The Office would like to use prior art Ohama to back up Ozturk and Asselin to further to teach limitation
the non-volatile memory comprising a plurality of blocks(Ohama, Fig.2 component 33 and paragraph [0043], The information apparatus 3 includes a terminal 31 having a CPU 31A and a memory 31B, a communication port 32 and an external storing apparatus 33. The external storing apparatus 33, which may be a nonvolatile memory, includes: a boot block 3301 to be executed first on startup of the information apparatus 3; a normal firmware block 3302 to be ordinarily used; an update firmware block 3303 used on updating firmware; a difference data storing block 3304 used on updating firmware; and a backup block 3305 used on updating firmware.).
It would have obvious to one having ordinary skill in the art before the effecting filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filling date of the claimed invention Ohama into Ozturk and Asselin invention to update system of firmware stored in non-volatile memory.  The system has management apparatus that generates difference data from data of old firmware and new firmware. The update manual describing the update process of generating new firmware is generated based on difference data. The rewriting reference information for returning the data in middle of update process is generated when update process of firmware is interrupted. The old firmware is updated to new firmware based on rewriting reference information, difference data, and update manual as suggested by Ohama (See abstract and summary).

Claim 2 is rejected for the reasons set forth hereinabove for claim 1, Ozturk, Asselin and Ohama teach the firmware updating method according to claim 1, further comprising: 
after copying the fourth block to replace the first block, erasing the third block storing the update image file and the fourth block storing the 16code segment of the new version firmware by the controller(Ozturk, paragraph [0051], The flow chart proceeds to a save core FW in primary slot block 320. The command core 110 can now copy the operating FW executable 220 from the product image 206 into the primary FW 138 in order to replace the operating FW 115 with the new FW. If a power failure to occur at this point, the boot ROM 116 would load the updated FW into the TCM 113. If an error is detected in the updated firmware, the boot ROM 116 would then access the secondary FS 134 for the compatible copy of the SSFS. The recovery from the exception encountered by the boot ROM 116 would be to copy the secondary 
Claim 3 is rejected for the reasons set forth hereinabove for claim 2, Ozturk, Asselin and Ohama teach the firmware updating method according to claim 2, further comprising: 
after writing the update image file to the third block, recording a first step tag in a table block by the controller, wherein the table block is one of the blocks(Ohama, paragraph [0041], The management apparatus 1 includes a terminal 11 having a CPU 11A and a memory 11B, a communication port 12 and an external storing apparatus 13. The external storing apparatus 13, which may be a nonvolatile memory, includes: a difference extraction section 13A; a transfer section 13B; an old data storing section 13C; a new data storing section 13D; an intermediate data storing section 13E storing intermediate data for always storing a status of the nonvolatile memory in the midst of updating (data showing a state of data in the midst of rewriting, that is, data showing a status in the midst of rewriting firmware); a processing status table 13F for storing whether data of each block of the nonvolatile memory is unprocessed (0), in process (-1) or processed (1); a backup necessity table 13G; a difference distribution necessity table 13H showing whether the difference is to be extracted and distributed or not; a difference data storing section 131; an update procedure storing section 13J; and a writing back original address table 13K.  Paragraph [0047], The difference data storing block 3304 stores difference data 3304A that is a difference between the present an update procedure 3304B for recording an update procedure, a writing back original address table 3304C used on writing back old data in a data region in rewriting in a case of recovery from an interruption of update, and an update status 3305D for recording an end position of performance of the update procedure representing to which part the update procedure has been completed.  Paragraph [0068-0069], FIG. 6A shows a case where a processing order of blocks 1, 2 and 3 is adopted in step 201, and statuses 6A-1, 6A-2 and 6A-3 represent a status immediate after processing of step 205 on the block 1, a status immediate after processing of step 205 on the block 2 and a status immediate after processing of step 205 on the block 3, respectively. FIG. 6B shows a case where a processing order of blocks 2, 1 and 3 is adopted, and statuses 6B-1, 6B-2 and 6B-3 represent a status immediate after processing of step 205 on the block 2, a status immediate after processing of step 205 on the block 1 and a status immediate after processing of step 205 on the block 3, respectively.  Paragraph [0076-0078], FIG. 8 is a diagram showing an example of an update procedure document corresponding to the example of FIG. 6A. In FIG. 8, the processing procedure number matches with the line number. In the example of FIG. 8, a first procedure shows an instruction for performing processing of copying an amount of "size" of data from the beginning of the second block of the firmware block. A second procedure shows an instruction for performing processing of copying an amount of "size" of data from the beginning of the difference region. A third procedure shows an instruction for performing processing of copying an amount of "size" of data from the beginning of the first block of the firmware block.  Paragraph [0082-0083], Update status management For example, as shown in FIG. 9A, this is a method that writes the number of each of the update procedures to the file when the update procedure is started, writes characters of BupEnd representing that backup has been completed when the backup has been completed, and writes characters END representing completion when the update process has been complete, or, as shown in FIG. 9B, divides a regions into a backup log region (B-1) and a log region (B-2) for completion of each record in the update procedure.); and 
after generating the second parameter table, recording a second step tag in the table block by the controller (Ohama, paragraph [0047], The difference data storing block 3304 stores difference data 3304A that is a difference between the present and new firmware, an update procedure 3304B for recording an update procedure, a writing back original address table 3304C used on writing back old data in a data region in rewriting in a case of recovery from an interruption of update, and an update status 3305D for recording an end position of performance of the update procedure representing to which part the update procedure has been completed.  Paragraph [0068-0069], FIG. 6A shows a case where a processing order of blocks 1, 2 and 3 is adopted in step 201, and statuses 6A-1, 6A-2 and 6A-3 represent a status immediate after processing of step 205 on the block 1, a status immediate after processing of step 205 on the block 2 and a status immediate after processing of step 205 on the block 3, respectively. FIG. 6B shows a case where a processing order of blocks 2, 1 and 3 is adopted, and statuses 6B-1, 6B-2 and 6B-3 represent a status immediate after processing of step 205 on the block 2, a status immediate after In the example of FIG. 8, a first procedure shows an instruction for performing processing of copying an amount of "size" of data from the beginning of the second block of the firmware block. A second procedure shows an instruction for performing processing of copying an amount of "size" of data from the beginning of the difference region. A third procedure shows an instruction for performing processing of copying an amount of "size" of data from the beginning of the first block of the firmware block.  Paragraph [0082-0083], Update status management methods include a method shown in FIGS. 9A and 9B. For example, as shown in FIG. 9A, this is a method that writes the number of each of the update procedures to the file when the update procedure is started, writes characters of BupEnd representing that backup has been completed when the backup has been completed, and writes characters END representing completion when the update process has been complete, or, as shown in FIG. 9B, divides a regions into a backup log region (B-1) and a log region (B-2) for completion of each record in the update procedure.)
Claim 4 is rejected for the reasons set forth hereinabove for claim 3, Ozturk, Asselin and Ohama teach the firmware updating method according to claim 3, further comprising: 
after copying the code segment of the new version firmware to the fourth block, recording a third step tag in the table block by the controller(Ohama, Paragraph [0068-0069], FIG. 6A shows a case where a processing order of blocks 1, 2 and 3 is adopted in step 201, and statuses 6A-1, 6A-2 and 6A-3 represent a status immediate after processing of step 205 on the block 1, a status immediate after processing of step 205 on the block 2 and a status immediate after processing of step 205 on the block 3, respectively. FIG. 6B shows a case where a processing order of blocks 2, 1 and 3 is adopted, and statuses 6B-1, 6B-2 and 6B-3 represent a status immediate after processing of step 205 on the block 2, a status immediate after processing of step 205 on the block 1 and a status immediate after processing of step 205 on the block 3, respectively.  Paragraph [0076-0078], FIG. 8 is a diagram showing an example of an update procedure document corresponding to the example of FIG. 6A. In FIG. 8, the processing procedure number matches with the line number. In the example of FIG. 8, a first procedure shows an instruction for performing processing of copying an amount of "size" of data from the beginning of the second block of the firmware block. A second procedure shows an instruction for performing processing of copying an amount of "size" of data from the beginning of the difference region. A third procedure shows an instruction for performing processing of copying an amount of "size" of data from the beginning of the first block of the firmware block.  Paragraph [0082-0083], Update status management methods include a method shown in FIGS. 9A and 9B. For example, as shown in FIG. 9A, this is a method that writes the number of each of the update procedures to the file when the update procedure is started, writes characters of BupEnd representing that backup has been completed when the backup has been completed, and writes characters END representing completion when the update process has been complete, or, as shown in FIG. 9B, divides a regions into a backup log region (B-1) and a log region (B-2) for completion of each record in the update procedure.).  
Claim 5 is rejected for the reasons set forth hereinabove for claim 4, Ozturk, Asselin and Ohama teach the firmware updating method according to claim 4, further comprising: 
after copying the fourth block to replace the second block, recording a fourth step tag in the table block by the controller(Ohama, paragraph [0041], The management apparatus 1 includes a terminal 11 having a CPU 11A and a memory 11B, a communication port 12 and an external storing apparatus 13. The external storing apparatus 13, which may be a nonvolatile memory, includes: a difference extraction section 13A; a transfer section 13B; an old data storing section 13C; a new data storing section 13D; an intermediate data storing section 13E storing intermediate data for always storing a status of the nonvolatile memory in the midst of updating (data showing a state of data in the midst of rewriting, that is, data showing a status in the midst of rewriting firmware); a processing status table 13F for storing whether data of each block of the nonvolatile memory is unprocessed (0), in process (-1) or processed (1); a backup necessity table 13G; a difference distribution necessity table 13H showing whether the difference is to be extracted and distributed or not; a difference data storing section 131; an update procedure storing section 13J; and a writing back original address table 13K.  Paragraph [0047], The difference data storing block 3304 stores difference data 3304A that is a difference between the present and new firmware, an update procedure 3304B for recording an update procedure, a writing back original address table 3304C used on writing back old data in a data region in rewriting in a case of recovery from an interruption of update, and an update status 3305D for recording an end position of performance of the update procedure representing to which part the update procedure has been completed.  Ohama, Paragraph [0068-0069], FIG. 6A shows a case where a processing order of blocks 1, 2 and 3 is adopted in step 201, and statuses 6A-1, 6A-2 and 6A-3 represent a status immediate after processing of step 205 on the block 1, a status immediate after processing of step 205 on the block 2 and a status immediate after processing of step 205 on the block 3, respectively. FIG. 6B shows a case where a processing order of blocks 2, 1 and 3 is adopted, and statuses 6B-1, 6B-2 and 6B-3 represent a status immediate after processing of step 205 on the block 2, a status immediate after processing of step 205 on the block 1 and a status immediate after processing of step 205 on the block 3, respectively.  Paragraph [0076-0078], FIG. 8 is a diagram showing an example of an update procedure document corresponding to the example of FIG. 6A. In FIG. 8, the processing procedure number matches with the line number. In the example of FIG. 8, a first procedure shows an instruction for performing processing of copying an amount of "size" of data from the beginning of the second block of the firmware block. A second procedure shows an instruction for performing processing of copying an amount of "size" of data from the beginning of the difference region. A third procedure shows an instruction for performing processing of copying an amount of "size" of data from the beginning of the first block of the firmware block.  Paragraph [0082-0083], Update status management For example, as shown in FIG. 9A, this is a method that writes the number of each of the update procedures to the file when the update procedure is started, writes characters of BupEnd representing that backup has been completed when the backup has been completed, and writes characters END representing completion when the update process has been complete, or, as shown in FIG. 9B, divides a regions into a backup log region (B-1) and a log region (B-2) for completion of each record in the update procedure.); and
 after copying the fourth block to replace the first block, recording a fifth step tag in the table block by the controller(Ohama, paragraph [0041], The management apparatus 1 includes a terminal 11 having a CPU 11A and a memory 11B, a communication port 12 and an external storing apparatus 13. The external storing apparatus 13, which may be a nonvolatile memory, includes: a difference extraction section 13A; a transfer section 13B; an old data storing section 13C; a new data storing section 13D; an intermediate data storing section 13E storing intermediate data for always storing a status of the nonvolatile memory in the midst of updating (data showing a state of data in the midst of rewriting, that is, data showing a status in the midst of rewriting firmware); a processing status table 13F for storing whether data of each block of the nonvolatile memory is unprocessed (0), in process (-1) or processed (1); a backup necessity table 13G; a difference distribution necessity table 13H showing whether the difference is to be extracted and distributed or not; a difference data storing section 131; an update procedure storing section 13J; and a writing back original address table 13K.  Paragraph [0047], The difference data storing block 3304 stores an update procedure 3304B for recording an update procedure, a writing back original address table 3304C used on writing back old data in a data region in rewriting in a case of recovery from an interruption of update, and an update status 3305D for recording an end position of performance of the update procedure representing to which part the update procedure has been completed.  Ohama, Paragraph [0068-0069], FIG. 6A shows a case where a processing order of blocks 1, 2 and 3 is adopted in step 201, and statuses 6A-1, 6A-2 and 6A-3 represent a status immediate after processing of step 205 on the block 1, a status immediate after processing of step 205 on the block 2 and a status immediate after processing of step 205 on the block 3, respectively. FIG. 6B shows a case where a processing order of blocks 2, 1 and 3 is adopted, and statuses 6B-1, 6B-2 and 6B-3 represent a status immediate after processing of step 205 on the block 2, a status immediate after processing of step 205 on the block 1 and a status immediate after processing of step 205 on the block 3, respectively.  Paragraph [0076-0078], FIG. 8 is a diagram showing an example of an update procedure document corresponding to the example of FIG. 6A. In FIG. 8, the processing procedure number matches with the line number. In the example of FIG. 8, a first procedure shows an instruction for performing processing of copying an amount of "size" of data from the beginning of the second block of the firmware block. A second procedure shows an instruction for performing processing of copying an amount of "size" of data from the beginning of the difference region. A third procedure shows an instruction for performing processing of copying an amount of "size" of data from the beginning of the first block of the firmware block.  Paragraph [0082-0083], Update status management methods include a method shown in FIGS. 9A and 9B. For example, as shown in FIG. 9A, this is a method that writes the number of each of the update procedures to the file when the update procedure is started, writes characters of BupEnd representing that backup has been completed when the backup has been completed, and writes characters END representing completion when the update process has been complete, or, as shown in FIG. 9B, divides a regions into a backup log region (B-1) and a log region (B-2) for completion of each record in the update procedure.).  
Claim 6 is rejected for the reasons set forth hereinabove for claim 5, Ozturk, Asselin and Ohama teach the firmware updating method according to claim 5, further comprising: 
after erasing the third block storing the update image file and the fourth block storing the code segment of the new version firmware, recording a sixth step tag in the table block by the controller(Ohama, Paragraph [0068-0069], FIG. 6A shows a case where a processing order of blocks 1, 2 and 3 is adopted in step 201, and statuses 6A-1, 6A-2 and 6A-3 represent a status immediate after processing of step 205 on the block 1, a status immediate after processing of step 205 on the block 2 and a status immediate after processing of step 205 on the block 3, respectively. FIG. 6B shows a case where a processing order of blocks 2, 1 and 3 is adopted, and statuses 6B-1, 6B-2 and 6B-3 represent a status immediate after processing of step 205 on the block 2, a status immediate after processing of step 205 on the block 1 and a status immediate after processing of step 205 on the block 3, respectively.  Paragraph [0076-0078], FIG. In the example of FIG. 8, a first procedure shows an instruction for performing processing of copying an amount of "size" of data from the beginning of the second block of the firmware block. A second procedure shows an instruction for performing processing of copying an amount of "size" of data from the beginning of the difference region. A third procedure shows an instruction for performing processing of copying an amount of "size" of data from the beginning of the first block of the firmware block.  Paragraph [0082-0083], Update status management methods include a method shown in FIGS. 9A and 9B. For example, as shown in FIG. 9A, this is a method that writes the number of each of the update procedures to the file when the update procedure is started, writes characters of BupEnd representing that backup has been completed when the backup has been completed, and writes characters END representing completion when the update process has been complete, or, as shown in FIG. 9B, divides a regions into a backup log region (B-1) and a log region (B-2) for completion of each record in the update procedure.).  
Claim 7 is rejected for the reasons set forth hereinabove for claim 6, Ozturk, Asselin and Ohama teach the firmware updating method according to claim 6, 
wherein the first to the sixth step tags are respectively used to indicate one of the processed steps in the firmware updating method(Ohama, Paragraph [0068-0069], FIG. 6A shows a case where a processing order of blocks 1, 2 and 3 is adopted in step 201, and statuses 6A-1, 6A-2 and 6A-3 represent a status immediate after processing of step In the example of FIG. 8, a first procedure shows an instruction for performing processing of copying an amount of "size" of data from the beginning of the second block of the firmware block. A second procedure shows an instruction for performing processing of copying an amount of "size" of data from the beginning of the difference region. A third procedure shows an instruction for performing processing of copying an amount of "size" of data from the beginning of the first block of the firmware block.  Paragraph [0082-0083], Update status management methods include a method shown in FIGS. 9A and 9B. For example, as shown in FIG. 9A, this is a method that writes the number of each of the update procedures to the file when the update procedure is started, writes characters of BupEnd representing that backup has been completed when the backup has been completed, and writes characters END representing completion when the update process has been complete, or, as shown in FIG. 9B, divides a regions into a backup log region (B-1) and a log region (B-2) for completion of each record in the update procedure.).  
Claim 8 is rejected for the reasons set forth hereinabove for claim 7, Ozturk, Asselin and Ohama teach the firmware updating method according to claim 7, 
wherein when an interrupt event occurs in the firmware updating method, the controller checks whether the first to sixth step tags are recorded in the table block, and after the interruption event ends, the controller re-executes the firmware updating method directly from the step that has never been 17processed according to a checking result(Ohama, paragraph [0089], On the other hand, if the update status is not blank, it is a case where the update has been interrupted. Accordingly, the update program 3303B refers to the update status and the record with the processing number concerned in the writing back original address table, and, in a case where writing back is necessary, the program performs writing back (step 1002). Here, "in a case where writing back is necessary" means a case where, after backup has been completed, an interruption occurs in the update process according to the update procedure document. If an interruption occurs in the midst of the backup process, the backup is simply performed again, and thus this does not fall under "in a case where writing back is necessary". For example, in a case of the update status in FIG. 9, if an interruption has occurred, this means that the interruption has occurred when the processing procedure 2 is performed. Accordingly, the processing procedure 2 of the update procedure document (FIG. 8) is referred to. The processing (copying) destination of the processing procedure 2 is thus referred to, and it becomes clear that the processing target block is the clock 2. The writing back original address table (FIG. 7) is then referred to, and thus Fdat start is detected. Accordingly, a process of writing back an amount of the size of data of the block 2, or the processing target, is performed from the beginning of the According to such a configuration, even in a case of an interruption of the update process in the information apparatus, recovery from the interruption can be smoothly performed, and the update process can be restarted from the point where the interruption has occurred, by means of the writing back process.).  
Claim 9 is rejected for the reasons set forth hereinabove for claim 1, Ozturk, Asselin and Ohama teach the firmware updating method according to claim 1, 
wherein the first parameter table is stored in a fifth block in the blocks, and the second parameter table is also stored in the fifth block, or is stored in a sixth block in the blocks(Asselin, US 20140201727, paragraph [0029], FIG. 2 is a diagram of a flash utility application program in communication with the system firmware in accordance with one embodiment of the invention. The flash utility application program 20 is run in the data processing system 10, otherwise referred herein to as a product. The flash utility 20 can read from, and write to, a hard disk drive or other data storage device 21 that may store the firmware compatibility metadata 23 or an EEPROM 22 that may store the system firmware 17 and the firmware compatibility metadata 24.  paragraph [0030-0031], FIG. 3 is a diagram of firmware compatibility metadata 24 in the form of a matrix or table. The illustrated metadata is only for a particular product, PRODUCT XYZ. The columns provide data corresponding to a candidate firmware version and the rows provide data corresponding to a current firmware version. When a candidate firmware version has been identified, such as by downloading the candidate version to the flash utility, and a current firmware version is also known to the flash utility, the cell at the intersection of the corresponding column and row will provide the available compatibility data, if any. For example, an upgrade to version G (column G) from a current version A (row A) yields an "X" at point 26, which indicates that the candidate G is incompatible with current version A. As another example, back-leveling from a current version G (row G) to version F (column F) is shown at point 27 to be compatible (shown as a " "), but back-leveling further to version E (column E) is shown at point 28 to be unknown (the cell is blank) and back-leveling to version D (column D) is shown at point 29 to be incompatible.  Ohama, Paragraph [0068-0069], FIG. 6A shows a case where a processing order of blocks 1, 2 and 3 is adopted in step 201, and statuses 6A-1, 6A-2 and 6A-3 represent a status immediate after processing of step 205 on the block 1, a status immediate after processing of step 205 on the block 2 and a status immediate after processing of step 205 on the block 3, respectively. FIG. 6B shows a case where a processing order of blocks 2, 1 and 3 is adopted, and statuses 6B-1, 6B-2 and 6B-3 represent a status immediate after processing of step 205 on the block 2, a status immediate after processing of step 205 on the block 1 and a status immediate after processing of step 205 on the block 3, respectively.  ).
Response to Argument
6.	On page 2-3, applicants argued that Asselin and Ozturk do not teach “generating a second parameter table according to the conversion formula segment and a first parameter table, wherein the first parameter table stores the parameters required for the operation of the code segment of the old version firmware, and the second parameter table stores the parameters required for the operation of the code segment of the new version firmware” 
The Office respectfully disagreed.  On paragraph [0030], Asselin teaches “FIG. 3 is a diagram of firmware compatibility metadata 24 in the form of a matrix or table. The illustrated metadata is only for a particular product, PRODUCT XYZ. The columns provide data corresponding to a candidate firmware version and the rows provide data corresponding to a current firmware version. When a candidate firmware version has been identified, such as by downloading the candidate version to the flash utility, and a current firmware version is also known to the flash utility, the cell at the intersection of the corresponding column and row will provide the available compatibility data, if any which means “generating a second parameter table according to the conversion formula segment and a first parameter table, wherein the first parameter table stores the parameters required for the operation of the code segment of the old version firmware, and the second parameter table stores the parameters required for the operation of the code segment of the new version firmware”.  The Office notes that the “firmware compatibility metadata 24 in the form of a matrix or table” which means a second parameter table.  Furthermore, Asselin further discusses the compatibly metadata in paragraph [0032], In step 54, additional firmware compatibility metadata for the particular product is downloaded. Accordingly, an incomplete matrix of firmware compatibility metadata may be updated with the additional firmware compatibility metadata in step 56. The updated firmware compatibility metadata may be used, in step 58, to determine whether the candidate version of the firmware image is compatibility with a current version of a firmware image.” which means “generating a second parameter table according to the conversion formula segment and a first parameter table, wherein the first parameter table stores the parameters required for the operation of the code segment of the old version firmware, and the second parameter table stores the parameters required for the operation of the code segment of the new version firmware”. The Office notes that in Asselin, in step 58 of fig. 4, the updated firmware compatibility metadata which is the second parameter table; and in step 56 of fig. 4, an incomplete matrix of firmware compatibility metadata which is the first parameter table.  The Office suggested applicants add detail limitations on a second parameter table and a first parameter table to overcome the current prior arts.
In addition, on page 3, applicants argued that “It should be noted that the file system is different from the parameter table.”  The Office notes that nowhere in the claim or the specification which discussed the parameter table cannot be a file system.  The Office suggested applicants add detail limitations on the parameter table to overcome the current prior arts.  Although the claims are interpreted in light of the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The Office suggested that applicants to amend the claims.
In conclusion, Asselin and Ozturk  teach “generating a second parameter table according to the conversion formula segment and a first parameter table, wherein the first parameter table stores the parameters required for the operation of the code segment of the old version firmware, and the second parameter table stores the parameters required for the operation of the code segment of the new version firmware”.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY KHUONG THANH NGUYEN whose telephone  and fax number is (571)270-7139.  The examiner can normally be reached on M-F 8 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DUY KHUONG T NGUYEN/           Primary Examiner, Art Unit 2199